Order entered on May 23, 1966, modified, on the law and on the facts, by reducing the award of temporary alimony to $100 weekly, and otherwise, to the extent appealed from, affirmed, without costs or disbursements. The parties were married in December, 1962 and separated in June, 1965. There are no children. Plaintiff is 28 years of age; defendant, a commercial photographer, is 31. The affidavits differ as to defendant’s financial circumstances, but the modified award appears substantially consistent with the prior standard of living; and it is not seriously disputed that plaintiff, with a master’s degree in psychology, could readily obtain remunerative employment if she wished. Concur—Botein, P. J., Breitel, Steuer and Capozzoli, JJ.; McNally, J., dissents in the following memorandum. I dissent and vote to affirm. Defendant states he will not contest the separation action except as to alimony and counsel fees. The order below should be affirmed in view of the substantial resources and earnings of defendant and the mode of living of the parties. In addition, it is uncon*812tradieted that the plaintiff advanced $7,000 to defendant in 1963, when defendant purchased the building in which his business is presently located, and the loan has not been repaid. Settle order on notice.